    Case: 1:17-cv-02986 Document #: 131 Filed: 10/13/19 Page 1 of 1 PageID #:1321



                         UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                             219 SOUTH DEARBORN STREET
                                CHICAGO, ILLINOIS 60604


    NOTIFICATION OF CHANGE OF ATTORNEY ADDRESS OR NAME

1. Complete this form and e-file it, using the Notice of Change of Address event, in each
   case that you list below.
2. Update your contact information in CM/ECF. Click HERE for update instructions.


Name Craig Rein Frisch

Firm     The Law Offices of Craig R. Frisch

Street Address 5830 Crain Street

City/State/Zip Code Morton Grove, Illinois 60053

Phone Number (847) 571-7921

Email address rein.frisch@gmail.com

ARDC (Illinois State Bar members, only) 6274957

If you have previously filed an appearance with this court using a different name, enter that name.


List all active cases in which you currently have an appearance on file.

Case Number                      Case Title                     Assigned Judge
1:17-cv-02986                    Ivey v. Deutsche Bank National Trust
                                                                SharonCo.Johnson Coleman
1:18-cv-01778                    Khorloo v.John C. Heath Attorney at LawR. Wood
                                                                Andrea
1:19-cv-03567                    Cooper v. Continental Service Group
                                                                 JohnInc.
                                                                      J, Tharp




 /s/Craig R. Frisch                                          October 7, 2019
_______________________________                              _______________________
Signature of Attorney                                        Date


Rev. 01272016
